UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-14939 AMERICA’S CAR-MART, INC. (Exact name of registrant as specified in its charter) Texas 63-0851141 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 802 Southeast Plaza Ave., Suite 200, Bentonville, Arkansas 72712 (Address of principal executive offices) (zip code) (479) 464-9944 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer ý Non-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Each Class Outstanding at December 2, 2013 Common stock, par value $.01 per share Part I.FINANCIAL INFORMATION Item 1. Financial Statements America’s Car-Mart, Inc. Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands except share and per share amounts) October 31, 2013 April 30, 2013 Assets: Cash and cash equivalents $ $ Accrued interest on finance receivables Finance receivables, net Inventory Prepaid expenses and other assets Income taxes receivable, net Goodwill Property and equipment, net Total Assets $ $ Liabilities, mezzanine equity and equity: Liabilities: Accounts payable $ $ Deferred payment protection plan revenue Accrued liabilities Deferred tax liabilities, net Revolving credit facilities Total liabilities Commitments and contingencies Mezzanine equity: Mandatorily redeemable preferred stock Equity: Preferred stock, par value $.01 per share, 1,000,000 shares authorized; none issued or outstanding - - Common stock, par value $.01 per share, 50,000,000 shares authorized; 12,421,318 and 12,414,659 issued at October 31, 2013 and April 30, 2013, respectively, of which 9,017,329 and 9,023,290 were outstanding at October 31, 2013 and April 30, 2013, respectively Additional paid-in capital Retained earnings Less: Treasury stock, at cost, 3,403,989 and 3,391,369 shares at October 31, 2013 and April 30, 2013, respectively ) ) Total stockholders' equity Non-controlling interest Total equity Total Liabilities, Mezzanine Equity and Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Condensed Consolidated Statements of Operations America’s Car-Mart, Inc. (Unaudited) (Dollars in thousands except share and per share amounts) Three Months Ended October 31, Six Months Ended October 31, Revenues: Sales $ Interest income Total revenue Costs and expenses: Cost of sales, excluding depreciation shown below Selling, general and administrative Provision for credit losses Interest expense Depreciation and amortization (Gain) loss on disposal of property and equipment (2 ) - 39 - Total costs and expenses Income before taxes Provision for income taxes Net income $ Less: Dividends on mandatorily redeemable preferred stock ) Net income attributable to common stockholders $ Earnings per share: Basic $ Diluted $ Weighted average number of shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Condensed Consolidated Statements of Cash Flows America’s Car-Mart, Inc. (Unaudited) (In thousands) Six Months Ended October 31, Operating Activities: Net income $ $ Adjustments to reconcile net income from operations to net cash provided by operating activities: Provision for credit losses Losses on claims for payment protection plan Depreciation and amortization Amortization of debt issuance costs Loss on sale of property and equipment 39 - Stock based compensation Deferred income taxes Change in operating assets and liabilities: Finance receivable originations ) ) Finance receivable collections Accrued interest on finance receivables ) ) Inventory Prepaid expenses and other assets ) 77 Accounts payable and accrued liabilities 1 ) Deferred payment protection plan revenue Income taxes, net ) Excess tax benefit from share based compensation ) ) Net cash provided by operating activities Investing Activities: Purchase of property and equipment ) ) Proceeds from sale of property and equipment 2 - Net cash used in investing activities ) ) Financing Activities: Exercise of stock options and warrants Excess tax benefit from share based compensation 14 93 Issuance of common stock 79 69 Purchase of common stock ) ) Dividend payments ) ) Debt issuance costs ) ) Change in cash overdrafts Proceeds from revolving credit facilities Payments on revolving credit facilities ) ) Net cash provided by financing activities Increase in cash and cash equivalents 69 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 Notes to Consolidated Financial Statements (Unaudited) America’s Car-Mart, Inc. A – Organization and Business America’s Car-Mart, Inc., a Texas corporation (the “Company”), is one of the largest publicly held automotive retailers in the United States focused exclusively on the “Integrated Auto Sales and Finance” segment of the used car market.References to the Company typically include the Company’s consolidated subsidiaries.The Company’s operations are principally conducted through its two operating subsidiaries, America’s Car Mart, Inc., an Arkansas corporation (“Car-Mart of Arkansas”), and Colonial Auto Finance, Inc., an Arkansas corporation (“Colonial”).Collectively, Car-Mart of Arkansas and Colonial are referred to herein as “Car-Mart.”The Company primarily sells older model used vehicles and provides financing for substantially all of its customers. Many of the Company’s customers have limited financial resources and would not qualify for conventional financing as a result of limited credit histories or past credit problems.As of October 31, 2013, the Company operated 129 dealerships located primarily in small cities throughout the South-Central United States. B – Summary of Significant Accounting Policies General The accompanying condensed consolidated balance sheet as of April 30, 2013, which has been derived from audited financial statements, and the unaudited interim condensed financial statements as of October 31, 2013 and 2012, have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q in Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six months ended October 31, 2013 are not necessarily indicative of the results that may be expected for the year ending April 30, 2014.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended April 30, 2013. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries.All intercompany accounts and transactions have been eliminated. Segment Information Each dealership is an operating segment with its results regularly reviewed by the Company’s chief operating decision maker in an effort to make decisions about resources to be allocated to the segment and to assess its performance. Individual dealerships meet the aggregation criteria under the current accounting guidance.The Company operates in the Integrated Auto Sales and Finance segment of the used car market.In this industry, the nature of the sale and the financing of the transaction, financing processes, the type of customer and the methods used to distribute the Company’s products and services, including the actual servicing of the contracts as well as the regulatory environment in which the Company operates, all have similar characteristics.Each of our individual dealerships is similar in nature and only engages in the selling and financing of used vehicles.All individual dealerships have similar operating characteristics.As such, individual dealerships have been aggregated into one reportable segment. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the period.Actual results could differ from those estimates. Concentration of Risk The Company provides financing in connection with the sale of substantially all of its vehicles.These sales are made primarily to customers residing in Alabama, Arkansas, Georgia, Kentucky, Mississippi, Missouri, Oklahoma, Tennessee, and Texas, with approximately 36% of revenues resulting from sales to Arkansas customers.Periodically, the Company maintains cash in financial institutions in excess of the amounts insured by the federal government. 5 Restrictions on Distributions/Dividends The Company’s revolving credit facilities generally limit distributions by the Company to its shareholders in order to repurchase the Company’s common stock.The distribution limitations under the Agreement allow the Company to repurchase the Company’s stock so long as: either (a) the aggregate amount of such repurchases does not exceed $40 million beginning March 9, 2012 and the sum of borrowing bases combined minus the principal balances of all revolver loans after giving effect to such repurchases is equal to or greater than 25% of the sum of the borrowing bases, or (b) the aggregate amount of such repurchases does not exceed 75% of the consolidated net income of the Company measured on a trailing twelve month basis; provided that immediately before and after giving effect to the stock repurchases, at least 12.5% of the aggregate funds committed under the credit facilities remain available. Thus, the Company is limited in the amount of dividends or other distributions it can make to its shareholders without the consent of the Company’s lenders. Cash Equivalents The Company considers all highly liquid debt instruments purchased with original maturities of three months or less to be cash equivalents. Finance Receivables, Repossessions and Charge-offs and Allowance for Credit Losses The Company originates installment sale contracts from the sale of used vehicles at its dealerships.These installment sale contracts carry interest rates ranging from 11% to 19% using the simple effective interest method including any deferred fees.Contract origination costs are not significant.The installment sale contracts are not pre-computed contracts whereby buyers are obligated to pay back principal plus the full amount of interest that will accrue over the entire term of the contract.Finance receivables are collateralized by vehicles sold and consist of contractually scheduled payments from installment contracts net of unearned finance charges and an allowance for credit losses.Unearned finance charges represent the balance of interest receivable to be earned over the entire term of the related installment contract, less the earned amount ($2.0 million at October 31, 2013 and $1.8 million at April 30, 2013), and as such, has been reflected as a reduction to the gross contract amount in arriving at the principal balance in finance receivables. An account is considered delinquent when a contractually scheduled payment has not been received by the scheduled payment date.While the Company does not formally place contracts on nonaccrual status, the immaterial amount of interest that may accrue after an account becomes delinquent up until the point of resolution via repossession or write-off, is reserved for against the accrued interest on the Consolidated Balance Sheets. Delinquent contracts are addressed and either made current by the customer, which is the case in most situations, or the vehicle is repossessed or written off, if the collateral cannot be recovered quickly. Customer payments are set to match their pay-day with over 75% of payments due on either a weekly or bi-weekly basis. The frequency of the payment due dates combined with the declining value of collateral lead to prompt resolutions on problem accounts.Accounts are delinquent when the customer is one day or more behind on their contractual payments.At October 31, 2013, 4.7% of the Company’s finance receivable balances were 30 days or more past due compared to 4.3% at October 31, 2012. Substantially all of the Company’s automobile contracts involve contracts made to individuals with impaired or limited credit histories, or higher debt-to-income ratios than permitted by traditional lenders.Contracts made with buyers who are restricted in their ability to obtain financing from traditional lenders generally entail a higher risk of delinquency, default and repossession, and higher losses than contracts made with buyers with better credit. The Company strives to keep its delinquency percentages low, and not to repossess vehicles.Accounts one day late are sent a notice in the mail.Accounts three days late are contacted by telephone.Notes from each telephone contact are electronically maintained in the Company’s computer system.If a customer becomes severely delinquent in his or her payments, and management determines that timely collection of future payments is not probable, the Company will take steps to repossess the vehicle.The Company attempts to resolve payment delinquencies amicably prior to repossessing a vehicle.Periodically, the Company enters into contract modifications with its customers to extend the payment terms.The Company only enters into a contract modification or extension if it believes such action will increase the amount of monies the Company will ultimately realize on the customer’s account. At the time of modification, the Company expects to collect amounts due including accrued interest at the contractual interest rate for the period of delay. Other than the extension of additional time, concessions are not granted to customers at the time of modifications. Modifications are minor and are made for pay-day changes, minor vehicle repairs and other reasons.For those vehicles that are repossessed, the majority are returned or surrendered by the customer on a voluntary basis.Other repossessions are performed by Company personnel or third party repossession agents.Depending on the condition of a repossessed vehicle, it is either resold on a retail basis through a Company dealership, or sold for cash on a wholesale basis primarily through physical and/or on-line auctions. 6 The Company takes steps to repossess a vehicle when the customer becomes delinquent in his or her payments and management determines that timely collection of future payments is not probable.Accounts are charged-off after the expiration of a statutory notice period for repossessed accounts, or when management determines that the timely collection of future payments is not probable for accounts where the Company has been unable to repossess the vehicle.For accounts with respect to which the vehicle was repossessed, the fair value of the repossessed vehicle is recorded as a reduction of the gross finance receivable balance charged-off.On average, accounts are approximately 65 days past due at the time of charge-off.For previously charged-off accounts that are subsequently recovered, the amount of such recovery is credited to the allowance for credit losses. The Company maintains an allowance for credit losses on an aggregate basis, as opposed to a contract-by-contract basis, at an amount it considers sufficient to cover estimated losses inherent in the portfolio at the balance sheet date in the collection of its finance receivables currently outstanding.The Company accrues an estimated loss as it is probable that the entire amount will not be collected and the amount of the loss can be reasonably estimated in the aggregate.The allowance for credit losses is based primarily upon historical credit loss experience, with consideration given to recent credit loss trends and changes in contract characteristics (i.e., average amount financed and term), delinquency levels, collateral values, economic conditions and underwriting and collection practices.The allowance for credit losses is frequently reviewed by management with any changes reflected in current operations. Although it is at least reasonably possible that events or circumstances could occur in the future that are not presently foreseen which could cause actual credit losses to be materially different from the recorded allowance for credit losses, the Company believes that it has given appropriate consideration to all relevant factors and has made reasonable assumptions in determining the allowance for credit losses. The calculation of the allowance for credit losses uses the following primary factors: · The number of units repossessed or charged-off as a percentage of total units financed over specific historical periods of time. · The average net repossession and charge-off loss per unit during the last eighteen months, segregated by the number of months since the contract origination date, and adjusted for the expected future average net charge-off loss per unit.Approximately 50% of the charge-offs that will ultimately occur in the portfolio are expected to occur within 10-11 months following the contract origination date.The average age of an account at charge-off date is 11 months. · The timing of repossession and charge-off losses relative to the date of sale (i.e., how long it takes for a repossession or charge-off to occur) for repossessions and charge-offs occurring during the last eighteen months. A point estimate is produced by this analysis which is then supplemented by any positive or negative subjective factors to arrive at an overall reserve amount that management considers to be a reasonable estimate of incurred losses inherent in the portfolio at the balance sheet date that will be realized via actual charge-offs in the future.Periods of economic downturn do not necessarily lead to increased credit losses because the Company provides basic affordable transportation to customers that, for the most part, do not have access to public transportation.The effectiveness of the execution of internal policies and procedures within the collections area has historically had a more significant effect on collection results than macro-economic issues. In most states, the Company offers retail customers who finance their vehicle the option of purchasing a payment protection plan product as an add-on to the installment sale contract.This product contractually obligates the Company to cancel the remaining principal outstanding for any contract where the retail customer has totaled the vehicle, as defined, or the vehicle has been stolen.The Company periodically evaluates anticipated losses to ensure that if anticipated losses exceed deferred payment protection plan revenues, an additional liability is recorded for such difference.No such liability was required at October 31, 2013 or April 30, 2013. Inventory Inventory consists of used vehicles and is valued at the lower of cost or market on a specific identification basis.Vehicle reconditioning costs are capitalized as a component of inventory.Repossessed vehicles and trade-in vehicles are recorded at fair value, which approximates wholesale value.The cost of used vehicles sold is determined using the specific identification method. Goodwill Goodwill reflects the excess of purchase price over the fair value of specifically identified net assets purchased.Goodwill and intangible assets deemed to have indefinite lives are not amortized but are subject to annual impairment tests at the Company’s year-end. The impairment tests are based on the comparison of the fair value of the reporting unit to the carrying value of such unit. If the fair value of the reporting unit falls below its carrying value, the Company performs the second step of the two-step goodwill impairment process to determine the amount, if any, that the goodwill is impaired.The second step involves determining the fair value of the identifiable assets and liabilities and the implied goodwill.The implied goodwill is compared to the carrying value of the goodwill to determine the impairment, if any.There was no impairment of goodwill during fiscal 2013, and to date, there has been none in fiscal 2014. 7 Property and Equipment Property and equipment are stated at cost.Expenditures for additions, renewals and improvements are capitalized.Costs of repairs and maintenance are expensed as incurred.Leasehold improvements are amortized over the shorter of the estimated life of the improvement or the lease period.The lease period includes the primary lease term plus any extensions that are reasonably assured. Depreciation is computed principally using the straight-line method generally over the following estimated useful lives: Furniture, fixtures and equipment 3 to 7 years Leasehold improvements 5 to
